DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copy of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 19, 2020 was filed before the mailing date of the first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Preliminary Amendment
The preliminary amendment filed on August 19, 2020 has been entered and considered.

Specification
The abstract of the disclosure is objected to because it exceeds 150 words in length.   Correction is required.  See MPEP § 608.01(b).


Claim Objections
Claim 1 is objected to because of the following informalities:  
	Lines 1-2, the phrase “a left and a right spectacle lens section” should be --a left spectacle lens section and a right spectacle lens section--.
	Lines 2-3, the phrase “a left and a right frame part” should be --a left frame part and a right frame part--. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation recites sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is: “frame means” in claim 1, which has no explicitly recited function pertaining to the term “frame means” and the word “frame” is construed to recite a sufficient structure.
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation does not recite sufficient structure, materials, or acts to perform the claimed function.

Claim 15 recites a “free swinging length,” such as described in Paragraph [0047] of Applicant’s disclosure.  Paragraph [0045] of Applicant’s specification describes the “larger the exposed length of the freely resilient or freely swinging damping element, the higher the damping action that can be attained.”  Therefore, for the purposes of examination, the term “free swinging length” is construed to mean a length of the damping element.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 and 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 4 and 13 each recite the word “preferably;” however, this word does not pertain to structure or function and it detracts from the clarity of these claims because it appears to be directed to a preference, i.e., a best mode, and perhaps not to an option.  Consequently, the scope of these claims are indefinite because it is unclear whether the preferred limitations should be construed as necessary limitations of these claims.  For the purposes of examination, these claims are construed as directed to preferred embodiments so the limitations are not optional.
Claim 7 recites the phrase “preferably to an elastic central piece” so claim 7 is unclear as to whether this limitation is intended to be included as an element of this claim as a best mode or as an optional limitation.  Consequently, the scope of claim 7 is indefinite.  For the purposes of examination, the preferred limitations are construed as necessary limitations and not optional limitations.
Claims 8-12 and 15 each recite a range within a range, which lends to confusion and renders these claims indefinite.  See MPEP 2173.05(c)(I).  Claim 8 recites “a tensile modulus of elasticity of 1200 to 7000 MPa, preferably 1400 to 3500 MPa, in particular 1600 MPa.”  Recitation of range within a range is unclear as to what tensile modulus of elasticity range is actually claimed in claim 8.  This issue may be resolved by limiting the claim to recitation of a single discernible range.  For examination purposes, the claim will be treated as a range of 1200 to 7000 MPa based on a broadest reasonable interpretation despite the indefinite nature of narrow and broader ranges recited in the same claim.  See MPEP 2173.05(c)(I).
Claim 9 recites “a yield strength of 30 to 130 MPa, preferably 40 to 100 MPa, in particular 60 MPa,” so it is unclear regarding what yield strength range is actually claimed in claim 9. For examination purposes, the claim will be treated as a range of 30 to 130 MPa based on a broadest reasonable interpretation despite the indefinite nature of narrow and broader ranges recited in the same claim.  See MPEP 2173.05(c)(I).
Claim 10 recites “an elongation of 2 % to 8 %, preferably 3 % to 7 %, in particular 6 %,” so it is unclear regarding what elongation range is actually claimed in claim 10.  For examination purposes, the claim will be treated as a range of 2 % to 8 % based on a broadest reasonable interpretation despite the indefinite nature of narrow and broader ranges recited in the same claim.  See MPEP 2173.05(c)(I).
Claim 11 recites “a breaking strength of 30 to 120 MPa, preferably 40 to 60 MPa,” so it is unclear regarding what breaking strength range is actually claimed in claim 11.  For examination purposes, the claim will be treated as a range of 30 to 120 MPa based on a broadest reasonable interpretation despite the indefinite nature of narrow and broader ranges recited in the same claim.  See MPEP 2173.05(c)(I).
Claim 12 recites “an elongation at break of more than 2 %, preferably more than 10 %, in particular more than 50 %,” so it is unclear regarding what elongation at break range is actually claimed in claim 12.  For examination purposes, the claim will be treated as a range of more than 2 % based on a broadest reasonable interpretation despite the indefinite nature of narrow and broader ranges recited in the same claim.  See MPEP 2173.05(c)(I).
Claim 15 recites “a free swinging length of 60 to 100 mm, preferably of 70 to 90 mm,” so it is unclear regarding what free swinging length range is actually claimed in claim 15.  For examination purposes, the claim will be treated as a range of 60 to 100 mm based on a broadest reasonable interpretation despite the indefinite nature of narrow and broader ranges recited in the same claim.  See MPEP 2173.05(c)(I).
Claim 14 is indefinite because the limitation “the [e]lastically flexible damping elements firstly extend in a direction opposite to temple laterally downwardly on the head of the user and then in a nasal direction towards the nose of the user” is unclear.  Applicant’s specification, ¶¶ [0067], [0070] and [0071], and FIGs. 3 and 9, identifies “towards the nose of the user” as a direction and “leading towards the temples of a user” as another direction that is opposite the direction towards the nose of the user.  Therefore, it is unclear what constitutes “a direction opposite to [the] temple laterally downwardly on the head of the user” because it appears that a direction opposite to the temple would be toward the nose but this direction does not appear to be heading towards the nose (i.e., in the nasal direction) based on the rest of the claim language (“then in a direction towards the nose of the user”).  Moreover, the phrase “laterally downwardly” is not clear from Applicant’s specification, paragraph [0070] and drawings, because from FIG. 3 the arrows T1 and T2 appear to be directed downwards and towards the midline, which is not in a lateral direction.  For examination purposes the claim will be treated as meaning that the elastically flexible damping elements follow the contour of the spectacle lens.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cater et al. (U.S. Patent Application Publication No. US 2014/0063438 A1, hereinafter “Cater”) in view of Sidler (U.S. Patent Application Publication No. US 2015/0098054 A1, hereinafter “Sidler”).
With respect to independent claim 1, Cater discloses all of the following limitations of this claim, and Cater constitutes analogous art because Cater, ¶ [0003], pertains to the same field of endeavor as the subject matter of claim 1, which pertains to the field of eyewear, which includes eyeglasses (aka spectacles).
More specifically, independent claim 1 recites “[s]pectacles comprising at least one spectacle lens with a left and a right spectacle lens section,” which Cater discloses.  Cater discloses eyewear (300’), e.g., goggle, as shown in FIGs. 18, 40B 40C, 40D, 40E, 40I and 40J, Cater, abstract, and ¶ [0183], lines 1-19, which includes at least one spectacle lens (302’) with a left spectacle lens section and a right spectacle lens section as clearly shown in FIG. 40D.   As evident from THE AMERICAN HERITAGE DESK DICTIONARY 422 and 893 (1981), spectacles pertain to a pair of eyeglasses and so does the term goggles.
Claim 1 also recites “a frame means which comprises a left and a right frame part, wherein the frame means is in mechanical engagement with the at least one spectacle lens 
Claim 1 recites “wherein each frame part has a fastening section with a fastening recesevident from FIGs. 40C and 40D.  Cater, ¶ [0191], lines 1-13.  Cater discloses that each frame part has a respective elastically flexible damping element (parts 312, 314 of 306’) as evident from the right-hand side and the left-hand side of face flange (306’) as evident from FIGs. 18, 40C and 40 D, and which may be made of an elastically flexible material (i.e., “flexible, resilient material”).  Cater, ¶ [0155], lines 1-23, and ¶ [0191], lines 1-14.
Claim 1 recites “wherein each damping element is fastened to a respective fastening section and extends in nasal direction of the spectacles along a lower edge of the respective spectacle lens section and is also separated from the lower edge with the formation of a variable clearance gap, up to a nasal end of the frame,” which Cater discloses.  Cater discloses that each damping element (right and left portions of 306’) is fastened to a respective fastening section (i.e., temporal sides of the frame (304’)), such as by an adhesive via front portion (310), and extends in a nasal direction of the spectacles (300’) along a lower edge of the respective spectacle lens section as evident from FIGs. 40B, 40C, 40D.  Cater, ¶ [0155], lines 1-23, and ¶ [0183], lines 1-22.  Furthermore, Cater discloses that each damping element (right and left portions of 306’) is also separated from the lower edge with the formation of a variable clearance gap (314), up to a nasal end of the frame (304’) as evident from FIGs. 18, 40B, 40C, 40D.  In this case, with reference to FIG.18, and ¶ [0155], lines 1-24, Cater teaches element (314)  is reasonably construed as a “clearance gap” because it contains “a plurality of distinct apertures separated by struts” that provide a venting area (i.e., a clearance gap) through the intermediate portion (314).  See, e.g., Cater, ¶ [0182], lines 12-19.  Moreover, this clearance gap is inherently variable because the apertures are of variable size and/or because application of pressure to the lens (302’) should reasonably cause the flexible, resilient material of the intermediate portion (314) to flexibly deflect thereby changing the venting area provided by the sum of the area of the apertures.
Claim 1 recites “wherein each damping element can be elastically flexibly deflected in at least one direction,” which Cater discloses.  Inherently, Cater’s damping elements (right and left portions of 306’) can be elastically flexibly deflected in at least one direction because these structures are made of flexible, resilient material.  Cater, ¶ [0155], lines 1-23, and ¶ [0191], lines 1-11.
  	Claim 1 recites “and wherein a respective nose pad is disposed on each of the nasal frame end, the nose pad being configured to sit on the nose of a user in a wearing position of the spectacles and to support the respective frame part,” which Cater discloses.  
Cater does not specifically disclose that a respective nose pad is disposed on each of the nasal frame ends.   Sidler discloses these limitations.  Sidler constitutes analogous art because Sidler, ¶ [0001], pertains to the same field of endeavor as the subject matter of claim 1, which pertains to the field of eyeglasses (aka spectacles).
Sidler discloses eyeglasses (i.e., spectacles) comprising a frame (120) provided with  a nose support (127), i.e., nasal frame end, and right and left nose pads (126) that provide support for the nose of the user.  Sidler, abstract, FIGs. 1 and 2, and ¶ [0025], first line, to ¶ [0026], line 14.).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of this patent application to have modified the spectacles disclosed by Cater so that the nasal frame ends of the frame are provided with nose pads, as taught by Sidler, because the combination advantageously provides nose pads “in order to provide a support for the nose of the user” as taught by Sidler, ¶ [0026], lines 8-13.
Claim 2 depends on claim 1, and additionally recites “wherein the spectacle lens is produced in one piece and the left and the right spectacle lens section are connected together,” which Cater discloses.  Cater discloses that the spectacle lens (302’) is produced in one piece and the left and the right spectacle lens sections are connected together as evident from FIG. 40D.
With respect to claim 3, which depends upon claim 1, the combination of Cater and Sidler discloses all of the limitations of claim 1, but does not appear to teach “wherein two separate spectacle lenses spectacle lenses which are preferably connected together with at least one intermediate nose bridge,” as recited by claim 3.  
However, Sidler discloses these limitations.  Sidler, which constitutes analogous art for the reasons addressed above, discloses that eyeglasses (100), i.e., spectacles, comprise a frame (120) provided with two separate spectacle lenses (130), and right and left spectacle lens sections as clearly shown in FIGs. 1, 2 and 3, and which are connected together by at least one intermediate nose bridge (127).  Sidler, ¶ [0025], line 1, to ¶ [0026], line 14. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of this patent application to have modified the spectacles disclosed by Cater so that its single lens is replaced by two separate spectacle lenses, one each for the left spectacle lens section and for the right spectacle lens section that are connected together by an intermediate nose bridge, as taught by Sidler, because the combination results in a two lens spectacle providing a conventional and stylish alternative to single lens eyewear with an improved center of gravity as taught by Sidler, ¶ [0004], all lines.
Claim 5 depends on claim 1, and additionally recites “wherein the frame parts are exclusively fastened to the lateral ends of the respective spectacle lens sections or spectacle lenses,” which Cater discloses.  Cater discloses that the right and left frame parts of frame (304’) are exclusively fastened to the lateral ends of the respective spectacle lens sections or spectacle lenses as evident from the engagement of slots (348a’), (348b’) with tabs (346b’) and (346b’) as shown in FIG. 40C.  Cater, ¶ [0191], lines 1-4.
Claim 6 depends upon clam 1, and additionally recites “wherein in a wearing position in neutral position of the spectacles, the damping elements do not come into contact with the respective spectacle lens sections or spectacle lenses,” which Cater discloses.  Cater discloses that, when in a wearing position in a neutral position of the spectacles (300’), the damping elements (i.e., the right and left portions of 312 and 314 of 306’) do not come into contact with the respective spectacle lens sections or spectacle lenses (302’) because the portion (310) of flange (306’) prevents this contact from occurring as evident from Cater’s FIGs. 40B, 40C and 40D.
Claim 7 depends upon claim 1, and additionally recites “wherein the frame parts are connected together at their nasal frame ends to a central piece, preferably to an elastic central piece,” which Cater discloses.  Cater discloses that the frame parts, i.e., the right and left parts of frame (304’), are connected together at their nasal frame ends to a central piece, such as shown in FIG. 40B.  The phrase “preferably to an elastic central piece” is construed as an optional alternative that Cater need not disclose to anticipate this claim.  However, Cater discloses this limitation as well.  Cater further discloses that a suitable flexible material for making a face flange includes thermoplastic elastomer or a self-bonding silicone material, and that a suitable frame material includes glass-filled polypropylene or polybutylene terephthalate.  Cater, ¶ [0201], lines 12-29.  These plastic materials are inherently elastic so Cater’s central piece is an elastic central piece.
Claim 14 depends upon claim 1, and additionally recites “wherein in a wearing position of the spectacles [on a] user's head, starting from the respective fastening section, the .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cater et al. (U.S. Patent Application Publication No. US 2014/0063438 A1) in view of Sidler (U.S. Patent Application Publication No. US 2015/0098054 A1) as applied to claim 1 above, and further in view of Gerlovich et al. (U.S. Patent 9,151,966 B1, hereinafter “Gerlovich”).
With respect to claim 4, which depends upon claim 1, Cater and Sidler together teach all of the limitations of claim 1 but do not appear to teach “wherein the left and the right frame part are configured as separate frame parts, preferably as separate mirror-symmetrical frame parts,” as recited by claim 4.  
However, Gerlovich discloses these limitations.  Gerlovich constitutes analogous art with respect to claim 4 because Gerlovich is in the same field of endeavor as the subject matter of claim 4, which is within the field of eyewear.  Gerlovich, col. 2, lines 40-57, FIGS. 1 and 5. 
Gerlovich discloses a prescription eyewear assembly, as shown in Figure 1, that includes a lens frame (12) having separate first and second frame parts (16), (18) in which are mounted lenses (14), wherein these right and left frame parts (16), (18) are configured as separate frame parts (16), (18) separated by connector (20) as separate mirror-symmetrical frame parts as evident from FIG. 3.  Gerlovich, col. 2, lines 40-48 and lines 58-64. 
 Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of this patent application to have modified the spectacles resulting from the combination of Cater and Sidler so that its frame is constructed as having two separate left and right frame parts that constitute separate mirror-symmetrical frame parts, as taught by Gerlovich, because the combination results in a two lens spectacle that may accommodate prescription lenses having different refractive correction for each eye as taught by Gerlovich, col. 2, lines 44-54.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cater et al. (U.S. Patent Application Publication No. US 2014/0063438 A1) in view of Sidler (U.S. Patent Application Publication No. US 2015/0098054 A1) as applied to claim 1 above, and further in view of Grilamid TR 90 – PAMACM12, CAMPUS®Datasheet (August 2, 2017)(hereinafter, “CAMPUS Datasheet”).
  	With respect to claim 8, which depends upon claim 1, Cater and Sidler together teach all of the limitations of claim 1.  Cater further discloses that a suitable flexible material for making a face flange includes thermoplastic elastomer or a self-bonding silicone material, and that a suitable frame material includes glass-filled polypropylene or polybutylene terephthalate.  Cater, ¶ [0201], lines 12-26.  
However, neither Cater nor Sidler appear to teach “wherein the frame parts and/or the elastically flexible damping elements are produced from a material which has a tensile modulus of elasticity of 1200 to 7000 MPa, preferably 1400 to 3500 MPa, in particular 1600 MPa,” as recited by claim 8.  
However, The CAMPUS Datasheet discloses these limitations.  The Campus Datasheet constitutes analogous art with respect to claim 8 because Gerlovich is in the same field of endeavor as the subject matter of claim 8, which is within the field of eyeglasses.  The CAMPUS Datasheet, first page, Markets section, Optics subsection. 
The Campus Datasheet, first page, discloses that Grilamid TR 90 is marketed for use to make safety glasses and spectacle frames, and that it has a tensile modulus of 1600 MPa.  On page 4 of the CAMPUS Datasheet, the tensile modulus of elasticity of Grilamid TR 90 ranges from about 120 MPa to about 1300 MPa depending on temperature. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of this patent application to have modified the spectacles resulting from the combination of Cater and Sidler so that its frame is constructed from a material having a tensile modulus of elasticity of 1600 MPa, as taught by the CAMPUS Datasheet, because the combination advantageously provides the spectacle frame with desirable elasticity characteristics as evident from the CAMPUS Datasheet and because Grilamid TR90 is a commercially available product advertised to be used for spectacle frames (Campus Datasheet, page 1 “Markets”).  
It is a well settled proposition that when a claimed range is overlapped by a range disclosed by the prior art, the claimed range is rendered prima facie obvious in view of the prior art range in the absence of a showing of the criticality of the claimed range.  MPEP 2144.05(I) and (III)(A).  In this case, the tensile modulus of elasticity disclosed by the CAMPUS Datasheet overlaps the claimed range and, therefore, renders it prima facie obvious.
  	With respect to claim 9, which depends upon claim 1, Cater and Sidler together teach all of the limitations of claim 1.  Cater further discloses that a suitable flexible material for making a face flange includes thermoplastic elastomer or a self-bonding silicone material, and that a suitable frame material includes glass-filled polypropylene or polybutylene terephthalate.  Cater, ¶ [0201], lines 12-26.  However, neither Cater nor Sidler appear to teach “wherein the frame parts and/or the elastically flexible damping elements are produced from a material which has a yield strength of 30 to 130 MPa, preferably 40 to 100 MPa, in particular 60 MPa,” as recited by claim 9.  
The CAMPUS Datasheet discloses these limitations, and constitutes analogous art with respect to the subject matter of claim 9 because both are in the field of eyeglasses as discussed above.  The Campus Datasheet, first page, discloses that Grilamid TR 90 is marketed for use to make safety glasses and spectacle frames, and that it has a yield stress (aka yield strength) of 60 MPa. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of this patent application to have modified the spectacles resulting from the combination of Cater and Sidler so that its frame is constructed from a material having a yield strength of 60 MPa, as taught by the CAMPUS Datasheet, because the combination advantageously provides the spectacle frame with desirable elastic deformation characteristics as evident from the CAMPUS Datasheet and because Grilamid TR90 is a commercially available product advertised to be used for spectacle frames (Campus Datasheet, page 1 “Markets”).
  	With respect to claim 10, which depends upon claim 1, Cater and Sidler together teach all of the limitations of claim 1.  Cater further discloses that a suitable flexible material for making a face flange includes thermoplastic elastomer or a self-bonding silicone material, and that a suitable frame material includes glass-filled polypropylene or polybutylene terephthalate.  Cater, ¶ [0201], lines 12-26.  However, neither Cater nor Sidler teach “wherein the frame parts and/or the elastically flexible damping elements are produced from a material which has an elongation of 2 % to 8 %, preferably 3 % to 7 %, in particular 6 %,” as recited by claim 10.  
 	The CAMPUS Datasheet discloses these limitations, and constitutes analogous art with respect to the subject matter of claim 10 because both are in the field of eyeglasses as discussed above.  The Campus Datasheet, first page, discloses that Grilamid TR 90 is marketed for use to make safety glasses and spectacle frames, and that it has an elongation, which the Campus Datasheet refers to as yield strain, of 6 %.  
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of this patent application to have modified the spectacles resulting from the combination of Cater and Sidler so that its frame is constructed from a material having an elongation of 6%, as taught by the CAMPUS Datasheet, because the combination advantageously provides the spectacle frame with desirable ductility characteristics as evident from the CAMPUS Datasheet and because Grilamid TR90 is a commercially available product advertised to be used for spectacle frames (Campus Datasheet, page 1 “Markets”).
  	With respect to claim 11, which depends upon claim 1, Cater discloses all of the limitations of claim 1.  Cater further discloses that a suitable flexible material for making a face flange includes thermoplastic elastomer or a self-bonding silicone material, and that a suitable frame material includes glass-filled polypropylene or polybutylene terephthalate.  Cater, ¶ [0201], lines 12-26.  However, neither Cater nor Sidler teach “wherein the frame parts and/or the elastically flexible damping elements are produced from a material which has a breaking strength of 30 to 120 MPa, preferably 40 to 60 MPa,” as recited by claim 11.  
The CAMPUS Datasheet discloses these limitations, and constitutes analogous art with respect to the subject matter of claim 11 because both are in the field of eyeglasses as discussed above.  The Campus Datasheet, first page, discloses that Grilamid TR 90 is marketed for use to make safety glasses and spectacle frames, and on page 3, provides a stress-strain graph for Grilamid TR 90 that shows a breaking strength of about 40-60 MPa for a particular temperature range. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of this patent application to have modified the spectacles resulting from the combination of Cater and Sidler so that its frame is constructed from a material having a breaking strength of about 40-60 MPa, as taught by the CAMPUS Datasheet, because the combination advantageously provides the spectacle frame with desirable tensile strength characteristics as evident from the CAMPUS Datasheet and because Grilamid TR90 is a commercially available product advertised to be used for spectacle frames (Campus Datasheet, page 1 “Markets”).
  	With respect to claim 12, which depends upon claim 1, Cater and Sidler together teach all of the limitations of claim 1.  Cater further discloses that a suitable flexible material for making a face flange includes thermoplastic elastomer or a self-bonding silicone material, and that a suitable frame material includes glass-filled polypropylene or polybutylene terephthalate.  Cater, ¶ [0201], lines 12-26.  However, neither Cater nor Sidler appear to teach “wherein the frame parts and/or the elastically flexible damping elements are produced from a material which has an elongation at break of more than 2 %, preferably more than 10 %, in particular more than 50 %,” as recited by claim 12.  
The CAMPUS Datasheet discloses these limitations, and constitutes analogous art with respect to the subject matter of claim 12 because both are in the field of eyeglasses as discussed above.   The Campus Datasheet, first page, discloses that Grilamid TR 90 is marketed for use to make safety glasses and spectacle frames, and that it has an elongation at break, which the Campus Datasheet refers to as nominal strain at break, of > 50 %. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of this patent application to have modified the spectacles resulting from the combination of Cater and Sidler so that its frame is constructed from a material having an elongation at break of > 50%, as taught by the CAMPUS Datasheet, because the combination advantageously provides the spectacle frame with desirable stretch characteristics as evident from the CAMPUS Datasheet and because Grilamid TR90 is a commercially available product advertised to be used for spectacle frames (Campus Datasheet, page 1 “Markets”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cater et al. (U.S. Patent Application Publication No. US 2014/0063438 A1) in view of Sidler (U.S. Patent Application Publication No. US 2015/0098054 A1) as applied to claim 1 above, and further in view of Grilamid TR 90 – PAMACM12, CAMPUS®Datasheet (August 2, 2017) and Grilamid TR product brochure (October 2017)(hereinafter the “Grilamid TR brochure”).
  	With respect to claim 13, which depends upon claim 1, Cater and Sidler together teach all of the limitations of claim 1.  Cater further discloses that a suitable flexible material for making a face flange includes thermoplastic elastomer or a self-bonding silicone material, and that a suitable frame material includes glass-filled polypropylene or polybutylene terephthalate.  Cater, ¶ [0201], lines 12-26.  However, neither Cater nor Sidler appear to teach “wherein the frame parts and/or the elastically flexible damping elements are produced from a weather-resistant polyamide plastic, preferably from a cycloaliphatic polyamide plastic,” as recited by claim 13.  
The CAMPUS Datasheet and the Grilamid TR brochure together disclose these limitations.  The CAMPUS Datasheet constitutes analogous art with respect to the subject matter of claim 13 because both are in the field of eyeglasses as discussed above.  The Grilamid TR brochure constitutes analogous art with respect to the subject matter of claim 13 because both are directed to the same field of endeavor, namely, the field of eyeglasses.  The Grilamid TR brochure, Table on page 9, Optics section.  
The Campus Datasheet, first page, discloses that Grilamid TR 90 is marketed for use to make safety glasses and spectacle frames, and the Grilamid TR brochure discloses on page 21 that “Grilamid TR 90 is a highly transparent polyamide with excellent resistance to weathering and UV radiation” and on page 4 identifies Grilamid TR 90 as cycloaliphatic. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of this patent application to have modified the spectacles resulting from the combination of Cater and Sidler so that its frame is constructed from a weather-resistant cycloaliphatic polyamide plastic, as taught by the Grilamid TR brochure, because the combination advantageously employs a commercially available cycloaliphatic plastic to form the spectacle frame, as taught by the Grilamid TR brochure and the CAMPUS Datasheet, which results in a weather-resistant and UV resistant spectacle frame as disclosed by Grilamid TR brochure, page 21.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cater et al. (U.S. Patent Application Publication No. US 2014/0063438 A1) in view of Sidler (U.S. Patent Application Publication No. US 2015/0098054 A1) as applied to claim 1 above, and further in view of Li-Li Du et al., Measurement and Analysis of Human Head-face Dimensions, 26 ZHONGHUA LAO DONG WEI SHENG ZHI YE BING ZA ZHI 266-70 (2008)(Abstract only)(hereinafter the “Du Abstract”). 
  	With respect to claim 15, which depends upon claim 1, Cater and Sidler together teach all of the limitations of claim 1.  Cater further discloses various ranges for the volume of the goggles (300).  Cater, ¶ [0182], lines 67-74.  However, neither Cater nor Sidler appear to teach “the elastically flexible damping elements respectively have a free swinging length of 60 to 100 mm, preferably of 70 to 90 mm,” as recited by claim 15.  
The Du Abstract renders obvious these limitations.  The Du Abstract pertains to the field of basic human body measurements for technological design.  See Methods section of the Du Abstract.  The Du Abstract solves the problem of determining dimensions of a human face for use in technological design, which solves the same problem faced by the inventor with respect to determining facial dimensions for design of spectacles.  See, e.g., Applicant’s specification, ¶¶ [0047], [0077], and [0078], and FIGs. 7 and 8.  Therefore, the Du Abstract constitutes analogous art with respect to the subject matter of claim 15., which 
The Du Abstract discloses that the dimensions of a human head, such as a head of a user, include a mean face length value of 117.0 mm and a mean face width value of 147.6 mm.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of this patent application to have modified the spectacles resulting from the combination of Cater and Sidler so that the spectacles are dimensioned to fit on a human face having a mean face width value of 147.6 mm, as taught by the Du Abstract, which means that the length of the spectacles should average about 147.6 mm for human use.  Because the spectacles resulting from the combination of Cater, Sidler and the Du Abstract have right and left elastically flexible damping elements, each extending from about the wearer’s ear to towards the wearer’s nose, the “free swinging length” for each one of Cater’s damping elements (right and left portions of element 306’) would be about half of the mean face width value, which is (147.6 mm/2), or about 73.8 cm, so the Du Abstract in combination with Cater and Sidler renders obvious the recited dimensions for the free swinging length. 


ADDITIONAL ART MADE OF RECORD
	The following disclosure is made of record but has not been relied upon at this time by the Examiner to support an argument regarding patentability of any claim:
Zhong et al. (U.S. Patent 10,582,295 B1, hereinafter “Zhong”) discloses a pair of glasses as shown in FIG. 2 having two symmetrical lenses (108) and two nose pads (218).

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY S ASHTON whose telephone number is (571)272-3194. The examiner can normally be reached Monday through Friday, 0730 until 1730, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Mehrmanesh can be reached on 571-270-3351. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.S.A./               Examiner, Art Unit 4163                                                                                                                                                                                         


/THOMAS K PHAM/               Supervisory Patent Examiner, Art Unit 2872